ICJ_015_Ambatielos_GRC_GBR_1952-07-18_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

AMBATIELOS CASE

(GREECE v. UNITED KINGDOM)
ORDER OF JULY 18th, 1952

1952

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE AMBATIELOS

(GRECE c. ROYAUME-UNI)
ORDONNANCE DU 18 JUILLET 1952
This Order should be cited as follows :

“Ambattelos case,
Order of July 18th, 1952: 1.C. J. Reports 1952, p. go.”

La présente ordonnance doit être citée comme suit :

« Affaire Ambatielos,
Ordonnance du 18 juillet 1952: C: I. J. Recueil 1952, p. 90.»

 

No de vente: 90
Sales number

 

 

 
JULY 18th, 1952

ORDER

AMBATIELOS CASE
(GREECE v. UNITED KINGDOM)

AFFAIRE AMBATIELOS
(GRECE c. ROYAUME-UNI)

18 JUILLET 1952

ORDONNANCE
g9

COUR INTERNATIONALE DE JUSTICE

1952
Le 18 juilk
Rôle génér.

ANNÉE 1952 ns

18 juillet 1952

AFFAIRE AMBATIELOS
(GRECE c. ROYAUME-UNI)

ORDONNANCE

La Cour internationale de Justice,
vu l’article 48 du Statut de la Cour,

vu l’article 37 du Règlement de la Cour,

Rend l'ordonnance suivante :

Vu l'arrêt en date du 1° juillet 1952 par lequel la Cour, statuant
sur l'exception préliminaire du Gouvernement du Rovaume-Uni de
Grande-Bretagne et d'Irlande du Nord en l'affaire Ambatielos, s'est
dit compétente pour décider si le Royaume-Uni est tenu de soumet-
tre à l'arbitrage, conformément à la déclaration de 1926, le différend
relatif à la validité de la réclamation Ambatielos, en tant que cette
réclamation est fondée sur le traité de 1886, et s’est réservé de fixer
par ordonnance les délais pour le dépôt d’une réplique et d’une
duplique,

Considérant que l’agent du Gouvernement du Royaume-Uni a,
au cours d’un entretien qu'il a eu le 1‘ juillet 1952 en présence de
l’agent du Gouvernement roval de Grèce avec le Vice-Président de
la Cour faisant fonction de Président en l’affaire, exprimé son désir
de voir fixer les délais de trois mois pour la réplique et pour la
duplique,

4
ORDONNANCE DU IS VII 52 (AFFAIRE AMBATIELOS) o1

Considérant que, par lettre du 8 juillet 1952, l'agent du Gouver-
nement hellénique a fait part de l'accord de son gouvernement à
cet égard,

Considérant que rien ne s’oppose à donner suite aux propositions
ainsi formulées,

La Cour

Fixe au 3 octobre 1952 la date d’expiration du délai pour le dépôt
de la réplique du Gouvernement royal de Gréce et au 6 janvier 1953
la date d’expiration du délai pour le dépôt de la duplique du Gouver-
nement du Royaume-Uni.

Fait en anglais et en frangais, le texte anglais faisant foi, au
Palais de la Paix, 4 La Haye, le dix-huit juillet mil neuf cent
cinquante-deux, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement royal de Gréce et au Gouvernement du
Royaume-Uni de Grande-Bretagne et d’Irlande du Nord.

Le Vice-Président,
(Signé) J. G. GUERRERO,

Le Greffier,
(Signé) E. HAMBRO.
